[PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                                                       U.S. COURT OF APPEALS
                         ________________________        ELEVENTH CIRCUIT
                                                             JUNE 19, 2001
                                                          THOMAS K. KAHN
                                No. 99-8307                    CLERK
                         ________________________

                  D. C. Docket No. 97-03581-1-CV-ODE

PAUL SHIELDS,

                                                     Plaintiff-Appellant,

                                  versus


BELLSOUTH ADVERTISING AND PUBLISHING COMPANY, INC.,

                                                     Defendant-Appellee.

                         ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (June 19, 2001)


Before CARNES, BARKETT and MARCUS, Circuit Judges.

MARCUS, Circuit Judge:
      In this appeal, Plaintiff Paul Shields challenges the dismissal of his wrongful

termination suit against Defendant BellSouth Advertising and Publishing Corp.

(“BAPCO”) pursuant to Georgia’s doctrine of collateral estoppel. As we explained

in our earlier opinion in this case, 228 F.3d 1284 (11th Cir. 2000), prior to bringing

suit in federal court, Shields sought unemployment benefits through the Georgia

state courts. During those state proceedings, a Georgia Superior Court found that

there was no record evidence that Shields was fired because of his protected status

as an HIV-positive male. Based on this state court finding, the federal district

court dismissed the lawsuit, which alleges wrongful termination on the basis of

disability in violation of Title I of the American with Disabilities Act, 42 U.S.C. §

12101, et seq. The district court concluded that the gravamen of Shields’s suit --

his allegation that he was terminated because of his HIV-positive status -- already

was litigated in his state unemployment benefits proceedings, and that those

proceedings offered him a full and fair opportunity for hearing in compliance with

federal due process standards.

      In our earlier opinion, we agreed with the district court that Georgia’s

unemployment benefits proceedings, on the face of this record, comport with the

procedural rigors of federal due process. We left open, however, whether as a

matter of Georgia law Shields’s claim would be barred by collateral estoppel.


                                          2
Specifically, we certified that dispositive issue to the Georgia Supreme Court,

seeking the answer to the following question:

             Under the circumstances of this case, would a Superior
             Court’s finding in an unemployment compensation
             appeal that there is no evidence the decisionmaker who
             terminated the employee knew of his protected status and
             no evidence that his protected status motivated his
             discharge, collaterally estop the employee as a matter of
             Georgia law from establishing in a subsequent wrongful
             termination lawsuit in state court that he was terminated
             because of his protected status?

      The Georgia Supreme Court has now answered that question in the

affirmative, ruling that “collateral estoppel bars revisiting the alleged reasons

behind Shields’s dismissal.” -- S.E.2d --, No. S01Q0116 (Ga. Apr. 30, 2001). In

light of that answer, we conclude that Shields’s ADA claim is barred by collateral

estoppel, and accordingly affirm the district court in full.

      AFFIRMED.




                                           3